Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-11 are pending.
Claims 1-11 are under examination on the merits.

Objection to the Specification and the Application Data Sheet
As stated in MPEP 201.06, Divisional Applications, “[a] later application for an independent or distinct invention, carved out of a nonprovisional application… and disclosing and claiming only subject matter disclosed in the earlier or parent application, is known as a divisional application… A divisional application is often filed as a result of a restriction requirement made by the examiner.” It is also stated at MPEP 201.06 that possible divisional status corresponds to an application that discloses and claims only subject matter disclosed in a prior, nonprovisional application and appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in said prior, nondivisional application. The instant case is indicated as being a divisional of App. No. 16/219,379. A Requirement for Restriction/Election for App. No. 16/219,379 (issued as U.S. Patent No. 10,745,486) was mailed on 11/05/2019. Said requirement included only a species election requirement and did not indicate that the claims encompassed multiple independent and distinct inventions. The instantly claimed invention is not the subject matter of any group from the Requirement for Restriction/Election for App. No. 16/219,379, and as such the instantly claimed invention does not appear to be a proper divisional of App. No. 16/219,379; however this application discloses and claims only subject matter disclosed in prior App. No. 16/219,379, and names the inventor or at least one joint inventor named in the prior application. Accordingly this application may constitute a continuation, and absent any showing that the instant application properly merits divisional status, the instant application is being treated as a continuation. Therefore the application data sheet, is being objected to, because in the ADS, dated 07/08/2020, it is stated that the instant application claims priority to and is a divisional of App. No. 16/219,379.
 It is further noted that since the instant application appears to be a continuation of App. No. 16/219,379, the safe harbor provision of 35 U.S.C. 121 is not applicable in the instant case. As stated in MPEP 201.06, “the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

Claim Rejections
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of U.S. Patent No. 10,189,906 in view of Wade et al. (US PAT 7,371,381, publication date: 05/13/2008). 
The claims of U.S. Patent No. 10,189,906 recite a method for treating a cancer associated with B cells that express BCMA, comprising administering to a subject in need thereof an anti-BCMA monoclonal antibody comprising heavy and light chain CDRs that are identical to those recited in the instant claim 1. At Columns 100 and 101, Wade et al. teach that antibodies for use in treating cancer may be prepared by 1) preparing DNA vectors that contain antibody coding sequences and 2) transforming or transfecting host cells that are suitable for the expression of said antibodies. Based upon these teachings, one of ordinary skill in the art would have been motivated to prepare host cells that comprise polynucleotides that encode an antibody of interest, because said host cells may be used to produce said antibody for use in various laboratory and clinical applications. Therefore one of ordinary skill in the art would have been motivated, in view of Wade et al., to prepare host cells that comprise polynucleotides that encode the anti-BCMA antibody of U.S. Patent No. 10,189,906, because said host cells may be used to produce anti-BCMA antibodies for use in treating cancers associated with B cells that express BCMA. 
Claim 8 is included in the nonstatutory double patenting rejection, because the host cells of U.S. Patent No. 10,189,906 and Wade et al. would be expected to contain water, which would meet the limitation of a pharmaceutically acceptable carrier.
Therefore the instant claims are prima facie obvious over the claims of U.S. Patent No. 10,189,906 in view of Wade et al.

Claims 1-7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,745,486 in view of Wade et al. (US PAT 7,371,381, publication date: 05/13/2008). 
The claims of U.S. Patent No. 10,745,486 recite a monoclonal anti-BCMA antibody comprising heavy and light chain CDRs that are identical to those recited in the instant claim 1. At Columns 100 and 101, Wade et al. teach that antibodies may be prepared by 1) preparing DNA vectors that contain antibody coding sequences and 2) transforming or transfecting host cells that are suitable for the expression of said antibodies. Based upon these teachings, one of ordinary skill in the art would have been motivated to prepare host cells that comprise polynucleotides that encode an antibody of interest, because said host cells may be used to produce said antibody for use in various laboratory and clinical applications. Therefore one of ordinary skill in the art would have been motivated, in view of Wade et al., to prepare host cells that comprise polynucleotides that encode the anti-BCMA antibody of U.S. Patent No. 10,745,486, because said host cells may be used to produce anti-BCMA antibodies for use in various laboratory and clinical settings.
Claim 8 is included in the nonstatutory double patenting rejection, because the host cells of U.S. Patent No. 10,745,486 and Wade et al. would be expected to contain water, which would meet the limitation of a pharmaceutically acceptable carrier.
Therefore the instant claims are prima facie obvious over the claims of U.S. Patent No. 10,745,486 in view of Wade et al.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642